Exhibit 10.1

AMENDED AND RESTATED
EMPLOYMENT AND NONCOMPETITION AGREEMENT

                THIS AMENDED AND RESTATED EMPLOYMENT AND NONCOMPETITION
AGREEMENT (the “Agreement”) is made and entered into as of December 13, 2006, by
and among Avocent Huntsville Corp., an Alabama corporation (“Employer”), Avocent
Corporation, a Delaware corporation, and Edward H. Blankenship  (the
“Employee”).

RECITALS

                WHEREAS, Avocent Corporation and its affiliates (collectively
referred to in this Agreement as “Avocent”) are engaged in the business of
designing, manufacturing, and selling connectivity and centralized management of
information technology infrastructure solutions for enterprise data centers,
branch offices, and small to medium size businesses worldwide;

                WHEREAS, Employee, Employer, and Avocent Corporation entered
into that certain Employment and Noncompetition Agreement dated July 19, 2005
(the “2005 Employment Agreement”); and

                WHEREAS, Employee, Employer, and Avocent Corporation now wish to
amend and restate the 2005 Employment Agreement with this Amended and Restated
Employment and Noncompetition Agreement, and Employee is willing to accept
employment as Avocent’s Senior Vice President of Finance, Chief Financial
Officer, and Assistant Secretary on the terms and subject to the conditions set
forth in this Agreement.

AGREEMENT

                THE PARTIES HERETO AGREE AS FOLLOWS:

                1.             DUTIES.  During the term of this Agreement, the
Employee agrees to be employed by Employer and to serve Avocent as its Senior
Vice President of Finance, Chief Financial Officer, and Assistant Secretary. 
The Employee shall devote such of his business time, energy, and skill to the
affairs of Avocent and Employer as shall be necessary to perform the duties of
Senior Vice President of Finance, Chief Financial Officer, and Assistant
Secretary.  The Employee shall report to the Chief Executive Officer and to the
President of Avocent Corporation and to the Board of Directors of Avocent
Corporation, and at all times during the term of this Agreement, the Employee
shall have powers and duties at least commensurate with his position as Senior
Vice President of Finance, Chief Financial Officer, and Assistant Secretary of
Avocent Corporation.

                2.             TERM OF EMPLOYMENT.

                                2.1           DEFINITIONS.  For purposes of this
Agreement the following terms shall have the following meanings:

                                                (a)           “TERMINATION FOR
CAUSE” shall mean termination by the Employer or Avocent Corporation of the
Employee’s employment with the Employer or Avocent by reason of the Employee’s
willful dishonesty towards, fraud upon, or deliberate injury or attempted

1


--------------------------------------------------------------------------------


injury to, the Employer or Avocent or by reason of the Employee’s willful
material breach of this Agreement which has resulted in material injury to the
Employer or Avocent.


(B)   “TERMINATIONS OTHER THAN FOR CAUSE” SHALL MEAN TERMINATION BY THE EMPLOYER
OR AVOCENT CORPORATION OF THE EMPLOYEE’S EMPLOYMENT WITH THE EMPLOYER OR AVOCENT
(OTHER THAN IN A TERMINATION FOR CAUSE) AND SHALL INCLUDE ANY CONSTRUCTIVE
TERMINATION OF THE EMPLOYEE’S EMPLOYMENT BY REASON OF MATERIAL BREACH OF THIS
AGREEMENT BY THE EMPLOYER OR AVOCENT, SUCH CONSTRUCTIVE TERMINATION TO BE
EFFECTIVE UPON THIRTY (30) DAYS WRITTEN NOTICE FROM THE EMPLOYEE TO THE EMPLOYER
OF SUCH CONSTRUCTIVE TERMINATION.


(C)           “VOLUNTARY TERMINATION” SHALL MEAN TERMINATION BY THE EMPLOYEE OF
THE EMPLOYEE’S EMPLOYMENT WITH THE EMPLOYER OR AVOCENT OTHER THAN
(I) CONSTRUCTIVE TERMINATION AS DESCRIBED IN SUBSECTION 2.1(B), (II)
“TERMINATION UPON A CHANGE IN CONTROL” AS DESCRIBED IN SECTION 2.1(D), AND
(III) TERMINATION BY REASON OF THE EMPLOYEE’S DISABILITY OR DEATH AS DESCRIBED
IN SECTIONS 2.5 AND 2.6.


(D)           “TERMINATION UPON A CHANGE IN CONTROL” SHALL MEAN (I) A
TERMINATION BY THE EMPLOYEE OF THE EMPLOYEE’S EMPLOYMENT WITH THE EMPLOYER OR
AVOCENT WITHIN SIX (6) MONTHS FOLLOWING ANY “CHANGE IN CONTROL” OR (II) ANY
TERMINATION BY THE EMPLOYER OR AVOCENT CORPORATION OF THE EMPLOYEE’S EMPLOYMENT
WITH THE EMPLOYER OR AVOCENT (OTHER THAN A TERMINATION FOR CAUSE) WITHIN
EIGHTEEN (18) MONTHS FOLLOWING ANY “CHANGE IN CONTROL.”


(E)           “CHANGE IN CONTROL” SHALL MEAN, AFTER THE DATE OF THIS AGREEMENT,
ANY ONE OF THE FOLLOWING EVENTS:

(I)    ANY PERSON (OTHER THAN AVOCENT CORPORATION) ACQUIRES BENEFICIAL OWNERSHIP
OF EMPLOYER’S OR AVOCENT CORPORATION’S SECURITIES AND IS OR THEREBY BECOMES A
BENEFICIAL OWNER OF SECURITIES ENTITLING SUCH PERSON TO EXERCISE TWENTY-FIVE
PERCENT (25%) OR MORE OF THE COMBINED VOTING POWER OF EMPLOYER’S OR AVOCENT
CORPORATION’S THEN OUTSTANDING STOCK.  FOR PURPOSES OF THIS AGREEMENT,
“BENEFICIAL OWNERSHIP” SHALL BE DETERMINED IN ACCORDANCE WITH REGULATION 13D
UNDER THE SECURITIES EXCHANGE ACT OF 1934, OR ANY SIMILAR SUCCESSOR REGULATION
OR RULE; AND THE TERM “PERSON” SHALL INCLUDE ANY NATURAL PERSON, CORPORATION,
PARTNERSHIP, TRUST OR ASSOCIATION, OR ANY GROUP OR COMBINATION THEREOF, WHOSE
OWNERSHIP OF EMPLOYER’S OR AVOCENT CORPORATION’S SECURITIES WOULD BE REQUIRED TO
BE REPORTED UNDER SUCH REGULATION 13D, OR ANY SIMILAR SUCCESSOR REGULATION OR
RULE.

(II)   WITHIN ANY TWENTY-FOUR (24) MONTH PERIOD, THE INDIVIDUALS WHO WERE
DIRECTORS OF AVOCENT CORPORATION AT THE BEGINNING OF ANY SUCH PERIOD, TOGETHER
WITH ANY OTHER DIRECTORS FIRST ELECTED AS DIRECTORS OF AVOCENT CORPORATION
PURSUANT TO NOMINATIONS APPROVED OR RATIFIED BY AT LEAST TWO-THIRDS (2/3) OF THE
DIRECTORS IN OFFICE IMMEDIATELY PRIOR TO ANY SUCH ELECTION, CEASE TO CONSTITUTE
A MAJORITY OF THE BOARD OF DIRECTORS OF AVOCENT CORPORATION.

(III)  AVOCENT CORPORATION’S STOCKHOLDERS APPROVE:

(1)           ANY CONSOLIDATION OR MERGER OF AVOCENT CORPORATION IN WHICH
AVOCENT CORPORATION IS NOT THE CONTINUING OR SURVIVING CORPORATION OR PURSUANT
TO WHICH SHARES OF AVOCENT CORPORATION COMMON STOCK WOULD BE CONVERTED INTO
CASH, SECURITIES OR OTHER PROPERTY, OTHER THAN A MERGER OR CONSOLIDATION OF
AVOCENT CORPORATION IN WHICH THE HOLDERS OF AVOCENT CORPORATION’S COMMON STOCK
IMMEDIATELY PRIOR TO THE MERGER OR CONSOLIDATION HAVE

2


--------------------------------------------------------------------------------


substantially the same proportionate ownership and voting control of the
surviving corporation immediately after the merger or consolidation; or

(2)           ANY SALE, LEASE, EXCHANGE, LIQUIDATION OR OTHER TRANSFER (IN ONE
TRANSACTION OR A SERIES OF TRANSACTIONS) OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF AVOCENT CORPORATION.

Notwithstanding subparagraphs (e)(iii)(1) and (e)(iii)(2) above, the term
“Change in Control” shall not include a consolidation, merger, or other
reorganization if upon consummation of such transaction all of the outstanding
voting stock of Avocent Corporation is owned, directly or indirectly, by a
holding company, and the holders of Avocent Corporation’s common stock
immediately prior to the transaction have substantially the same proportionate
ownership and voting control of such holding company after such transaction.


2.2           TERM.  THE TERM OF EMPLOYMENT OF THE EMPLOYEE BY THE EMPLOYER
UNDER THIS AGREEMENT SHALL BEGIN ON THE DATE OF THIS AGREEMENT, AND END WHEN
SUCH EMPLOYMENT IS TERMINATED UNDER ANY OF THE PROVISIONS OF THIS AGREEMENT.


2.3           TERMINATION FOR CAUSE.  TERMINATION FOR CAUSE MAY BE EFFECTED BY
THE EMPLOYER AT ANY TIME DURING THE TERM OF THIS AGREEMENT AND SHALL BE EFFECTED
BY THIRTY (30) DAYS WRITTEN NOTIFICATION TO THE EMPLOYEE FROM THE BOARD OF
DIRECTORS OF AVOCENT CORPORATION STATING THE REASON FOR TERMINATION.  UPON
TERMINATION FOR CAUSE, THE EMPLOYEE IMMEDIATELY SHALL BE PAID ALL ACCRUED
SALARY, BONUS COMPENSATION TO THE EXTENT EARNED, VESTED DEFERRED COMPENSATION,
IF ANY (OTHER THAN PENSION PLAN OR PROFIT SHARING PLAN BENEFITS WHICH WILL BE
PAID IN ACCORDANCE WITH THE APPLICABLE PLAN), ANY BENEFITS UNDER ANY PLANS OF
EMPLOYER OR AVOCENT IN WHICH THE EMPLOYEE IS A PARTICIPANT TO THE FULL EXTENT OF
THE EMPLOYEE’S RIGHTS UNDER SUCH PLANS, ACCRUED VACATION PAY AND ANY APPROPRIATE
BUSINESS EXPENSES INCURRED BY THE EMPLOYEE IN CONNECTION WITH HIS DUTIES
HEREUNDER, ALL TO THE DATE OF TERMINATION, BUT THE EMPLOYEE SHALL NOT BE PAID
ANY OTHER COMPENSATION OR REIMBURSEMENT OF ANY KIND, INCLUDING WITHOUT
LIMITATION, SEVERANCE COMPENSATION.


2.4           TERMINATION OTHER THAN FOR CAUSE.  NOTWITHSTANDING ANYTHING ELSE
IN THIS AGREEMENT, THE EMPLOYER MAY EFFECT A TERMINATION OTHER THAN FOR CAUSE AT
ANY TIME UPON GIVING THIRTY (30) DAYS WRITTEN NOTICE TO THE EMPLOYEE OF SUCH
TERMINATION.  UPON ANY TERMINATION OTHER THAN FOR CAUSE, THE EMPLOYEE SHALL
IMMEDIATELY BE PAID ALL ACCRUED SALARY, BONUS COMPENSATION TO THE EXTENT EARNED,
VESTED DEFERRED COMPENSATION, IF ANY (OTHER THAN PENSION PLAN OR PROFIT SHARING
PLAN BENEFITS WHICH WILL BE PAID IN ACCORDANCE WITH THE APPLICABLE PLAN), ANY
BENEFITS UNDER ANY PLANS OF EMPLOYER OR AVOCENT IN WHICH THE EMPLOYEE IS A
PARTICIPANT TO THE FULL EXTENT OF THE EMPLOYEE’S RIGHTS UNDER SUCH PLANS,
ACCRUED VACATION PAY AND ANY APPROPRIATE BUSINESS EXPENSES INCURRED BY THE
EMPLOYEE IN CONNECTION WITH HIS DUTIES HEREUNDER, ALL TO THE DATE OF
TERMINATION, AND ALL SEVERANCE COMPENSATION PROVIDED IN SECTION 4.2, BUT NO
OTHER COMPENSATION OR REIMBURSEMENT OF ANY KIND.


2.5           TERMINATION BY REASON OF DISABILITY.  IF, DURING THE TERM OF THIS
AGREEMENT, THE EMPLOYEE, IN THE REASONABLE JUDGMENT OF THE BOARD OF DIRECTORS OF
AVOCENT CORPORATION, HAS FAILED TO PERFORM HIS DUTIES UNDER THIS AGREEMENT ON
ACCOUNT OF ILLNESS OR PHYSICAL OR MENTAL INCAPACITY, AND SUCH ILLNESS OR
INCAPACITY CONTINUES FOR A PERIOD OF MORE THAN SIX (6) CONSECUTIVE MONTHS, THE
EMPLOYER SHALL HAVE THE RIGHT TO TERMINATE THE EMPLOYEE’S EMPLOYMENT HEREUNDER
BY DELIVERY OF WRITTEN NOTICE TO THE EMPLOYEE AT ANY TIME AFTER SUCH SIX MONTH
PERIOD AND

3


--------------------------------------------------------------------------------


payment to the Employee of all accrued salary, bonus compensation to the extent
earned, additional bonus compensation in an amount equal to the average annual
bonus earned by the Employee as an employee of Avocent Corporation and its
affiliates and predecessors in the two (2) years immediately preceding the date
of termination, vested deferred compensation, if any (other than pension plan or
profit sharing plan benefits which will be paid in accordance with the
applicable plan), any benefits under any plans of Employer or Avocent in which
the Employee is a participant to the full extent of the Employee’s rights under
such plans (including having the vesting of any awards granted to the Employee
under any Avocent stock option, restricted stock, performance share, or other
equity plans deemed and treated as fully earned and accelerated), accrued
vacation pay and any appropriate business expenses incurred by the Employee in
connection with his duties hereunder, all to the date of termination, with the
exception of medical and dental benefits which shall continue for a period of
twelve (12) months from the date of such notice of termination, but the Employee
shall not be paid any other compensation or reimbursement of any kind, including
without limitation, severance compensation.



                                2.6           TERMINATION BY REASON OF DEATH. 
IN THE EVENT OF THE EMPLOYEE’S DEATH DURING THE TERM OF THIS AGREEMENT, THE
EMPLOYEE’S EMPLOYMENT SHALL BE DEEMED TO HAVE TERMINATED AS OF THE LAST DAY OF
THE MONTH DURING WHICH HIS DEATH OCCURS AND THE EMPLOYER SHALL PAY TO HIS ESTATE
OR SUCH BENEFICIARIES AS THE EMPLOYEE MAY FROM TIME TO TIME DESIGNATE ALL
ACCRUED SALARY, BONUS COMPENSATION TO THE EXTENT EARNED, VESTED DEFERRED
COMPENSATION, IF ANY (OTHER THAN PENSION PLAN OR PROFIT SHARING PLAN BENEFITS
WHICH WILL BE PAID IN ACCORDANCE WITH THE APPLICABLE PLAN), ANY BENEFITS UNDER
ANY PLANS OF EMPLOYER OR AVOCENT IN WHICH THE EMPLOYEE IS A PARTICIPANT TO THE
FULL EXTENT OF THE EMPLOYEE’S RIGHTS UNDER SUCH PLANS (INCLUDING HAVING THE
VESTING OF ANY AWARDS GRANTED TO THE EMPLOYEE UNDER ANY AVOCENT STOCK OPTION,
RESTRICTED STOCK, PERFORMANCE SHARE, OR OTHER EQUITY PLANS DEEMED AND TREATED AS
FULLY EARNED AND ACCELERATED), ACCRUED VACATION PAY AND ANY APPROPRIATE BUSINESS
EXPENSES INCURRED BY THE EMPLOYEE IN CONNECTION WITH HIS DUTIES HEREUNDER, ALL
TO THE DATE OF TERMINATION, BUT THE EMPLOYEE’S ESTATE SHALL NOT BE PAID ANY
OTHER COMPENSATION OR REIMBURSEMENT OF ANY KIND, INCLUDING WITHOUT LIMITATION,
SEVERANCE COMPENSATION.


2.7           VOLUNTARY TERMINATION.  NOTWITHSTANDING ANYTHING ELSE IN THIS
AGREEMENT, THE EMPLOYEE MAY EFFECT A VOLUNTARY TERMINATION AT ANY TIME UPON
GIVING THIRTY (30) DAYS WRITTEN NOTICE TO THE EMPLOYER OF SUCH TERMINATION.  IN
THE EVENT OF A VOLUNTARY TERMINATION, THE EMPLOYER SHALL IMMEDIATELY PAY ALL
ACCRUED SALARY, BONUS COMPENSATION TO THE EXTENT EARNED, VESTED DEFERRED
COMPENSATION, IF ANY (OTHER THAN PENSION PLAN OR PROFIT SHARING PLAN BENEFITS
WHICH WILL BE PAID IN ACCORDANCE WITH THE APPLICABLE PLAN), ANY BENEFITS UNDER
ANY PLANS OF EMPLOYER OR AVOCENT IN WHICH THE EMPLOYEE IS A PARTICIPANT TO THE
FULL EXTENT OF THE EMPLOYEE’S RIGHTS UNDER SUCH PLANS, ACCRUED VACATION PAY AND
ANY APPROPRIATE BUSINESS EXPENSES INCURRED BY THE EMPLOYEE IN CONNECTION WITH
HIS DUTIES HEREUNDER, ALL TO THE DATE OF TERMINATION, BUT NO OTHER COMPENSATION
OR REIMBURSEMENT OF ANY KIND, INCLUDING WITHOUT LIMITATION, SEVERANCE
COMPENSATION.


2.8           TERMINATION UPON A CHANGE IN CONTROL.  IN THE EVENT OF A
TERMINATION UPON A CHANGE IN CONTROL, THE EMPLOYEE SHALL IMMEDIATELY BE PAID ALL
ACCRUED SALARY, BONUS COMPENSATION TO THE EXTENT EARNED, VESTED DEFERRED
COMPENSATION, IF ANY (OTHER THAN PENSION PLAN OR PROFIT SHARING PLAN BENEFITS
WHICH WILL BE PAID IN ACCORDANCE WITH THE APPLICABLE PLAN), ANY BENEFITS UNDER
ANY PLANS OF EMPLOYER OR AVOCENT IN WHICH THE EMPLOYEE IS A PARTICIPANT TO THE
FULL EXTENT OF THE EMPLOYEE’S RIGHTS UNDER SUCH PLANS (INCLUDING HAVING THE
VESTING OF ANY AWARDS GRANTED TO THE EMPLOYEE UNDER ANY AVOCENT STOCK OPTION,
RESTRICTED STOCK, PERFORMANCE SHARE, OR OTHER EQUITY PLANS DEEMED AND TREATED AS
FULLY EARNED AND ACCELERATED), ACCRUED VACATION PAY AND

4


--------------------------------------------------------------------------------


any appropriate business expenses incurred by the Employee in connection with
his duties hereunder, all to the date of termination, and all severance
compensation provided in Section 4.1, but no other compensation or reimbursement
of any kind.



           3.          SALARY, BENEFITS AND BONUS COMPENSATION.


3.1           BASE SALARY.  EFFECTIVE JANUARY 1, 2006, AS PAYMENT FOR THE
SERVICES TO BE RENDERED BY THE EMPLOYEE AS PROVIDED IN SECTION 1 AND SUBJECT TO
THE TERMS AND CONDITIONS OF SECTION 2, THE EMPLOYER AGREES TO PAY TO THE
EMPLOYEE A “BASE SALARY” AT THE RATE OF $240,000.00 PER ANNUM, PAYABLE IN EQUAL
BI-WEEKLY INSTALLMENTS.  THE BASE SALARY FOR EACH CALENDAR YEAR (OR PRORATION
THEREOF) BEGINNING JANUARY 1, 2006SHALL BE DETERMINED BY THE BOARD OF DIRECTORS
OF AVOCENT CORPORATION UPON A RECOMMENDATION OF THE COMPENSATION COMMITTEE OF
AVOCENT CORPORATION (THE “COMPENSATION COMMITTEE”), WHICH SHALL AUTHORIZE AN
INCREASE IN THE EMPLOYEE’S BASE SALARY IN AN AMOUNT WHICH, AT A MINIMUM, SHALL
BE EQUAL TO THE CUMULATIVE COST-OF-LIVING INCREMENT ON THE BASE SALARY AS
REPORTED IN THE “CONSUMER PRICE INDEX FOR ALL URBAN CONSUMERS(CPI-U), ALL ITEMS
INDEX” FOR SOUTH URBAN SIZE A, PUBLISHED BY THE U.S. DEPARTMENT OF LABOR (USING
JANUARY 1, 2006, AS THE BASE DATE FOR COMPUTATION PRORATED FOR ANY PARTIAL
YEAR).  THE EMPLOYEE’S BASE SALARY SHALL BE REVIEWED ANNUALLY BY THE BOARD OF
DIRECTORS AND THE COMPENSATION COMMITTEE OF AVOCENT CORPORATION.


3.2           BONUSES.  THE EMPLOYEE SHALL BE ELIGIBLE TO RECEIVE A BONUS FOR
EACH CALENDAR YEAR (OR PORTION THEREOF) DURING THE TERM OF THIS AGREEMENT AND
ANY EXTENSIONS THEREOF, WITH THE ACTUAL AMOUNT OF ANY SUCH BONUS TO BE
DETERMINED IN THE SOLE DISCRETION OF THE COMPENSATION COMMITTEE OF THE BOARD OF
DIRECTORS OF AVOCENT CORPORATION BASED UPON ITS EVALUATION OF THE EMPLOYEE’S
PERFORMANCE DURING SUCH YEAR.  ALL SUCH BONUSES SHALL BE PAYABLE DURING THE LAST
MONTH OF THE FISCAL YEAR OR WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF THE
FISCAL YEAR TO WHICH SUCH BONUS RELATES.  ALL SUCH BONUSES SHALL BE REVIEWED
ANNUALLY BY THE COMPENSATION COMMITTEE OF AVOCENT CORPORATION.


3.3           ADDITIONAL BENEFITS.  DURING THE TERM OF THIS AGREEMENT, THE
EMPLOYEE SHALL BE ENTITLED TO THE FOLLOWING FRINGE BENEFITS:


(A)           THE EMPLOYEE BENEFITS.  THE EMPLOYEE SHALL BE ELIGIBLE TO
PARTICIPATE IN SUCH OF AVOCENT’S BENEFITS AND DEFERRED COMPENSATION PLANS AS ARE
NOW GENERALLY AVAILABLE OR LATER MADE GENERALLY AVAILABLE TO EXECUTIVE OFFICERS
OR AVOCENT, INCLUDING, WITHOUT LIMITATION, STOCK OPTION, RESTRICTED STOCK,
PERFORMANCE SHARE, AND OTHER EQUITY PLANS, SECTION 401(K) PLAN, PROFIT SHARING
PLANS, DEFERRED COMPENSATION PLAN, ANNUAL PHYSICAL EXAMINATIONS, DENTAL AND
MEDICAL PLANS, PERSONAL CATASTROPHE AND DISABILITY INSURANCE, RETIREMENT PLANS
AND SUPPLEMENTARY EXECUTIVE RETIREMENT PLANS, IF ANY.  FOR PURPOSES OF
ESTABLISHING THE LENGTH OF SERVICE UNDER ANY BENEFIT PLANS OR PROGRAMS OF
AVOCENT, THE EMPLOYEE’S EMPLOYMENT WITH THE EMPLOYER (OR ANY SUCCESSOR) WILL BE
DEEMED TO HAVE COMMENCED ON THE DATE THAT EMPLOYEE FIRST COMMENCED EMPLOYMENT
WITH EMPLOYER, WHICH WAS JULY 25, 2002.


(B)           VACATION.  THE EMPLOYEE SHALL BE ENTITLED TO VACATION IN
ACCORDANCE WITH THE AVOCENT CORPORATION’S VACATION POLICY BUT IN NO EVENT LESS
THAN THREE (3) WEEKS DURING EACH YEAR OF THIS AGREEMENT.

5


--------------------------------------------------------------------------------



(C)           LIFE INSURANCE.  FOR THE TERM OF THIS AGREEMENT AND ANY EXTENSIONS
THEREOF, THE EMPLOYER SHALL AT ITS EXPENSE PROCURE AND KEEP IN EFFECT TERM LIFE
INSURANCE ON THE LIFE OF THE EMPLOYEE, PAYABLE TO SUCH BENEFICIARIES AS THE
EMPLOYEE MAY FROM TIME TO TIME DESIGNATE, IN AN AGGREGATE AMOUNT EQUAL TO THREE
TIMES THE EMPLOYEE’S BASE SALARY.  SUCH POLICY SHALL BE OWNED BY THE EMPLOYEE OR
BY ANY PERSON OR ENTITY WITH AN INSURABLE INTEREST IN THE LIFE OF THE EMPLOYEE.


(D)           REIMBURSEMENT FOR EXPENSES.  DURING THE TERM OF THIS AGREEMENT,
THE EMPLOYER OR AVOCENT CORPORATION SHALL REIMBURSE THE EMPLOYEE FOR REASONABLE
AND PROPERLY DOCUMENTED OUT-OF-POCKET BUSINESS AND/OR ENTERTAINMENT EXPENSES
INCURRED BY THE EMPLOYEE IN CONNECTION WITH HIS DUTIES UNDER THIS AGREEMENT IN
ACCORDANCE WITH AVOCENT’S STANDARD REIMBURSEMENT POLICIES.


4.             SEVERANCE COMPENSATION.


4.1           SEVERANCE COMPENSATION IN THE EVENT OF A TERMINATION UPON A CHANGE
IN CONTROL.  IN THE EVENT OF A TERMINATION UPON A CHANGE IN CONTROL, THE
EMPLOYEE SHALL BE PAID AS SEVERANCE COMPENSATION HIS BASE SALARY (AT THE RATE
PAYABLE AT THE TIME OF SUCH TERMINATION) FOR A PERIOD OF TWELVE (12) MONTHS FROM
THE DATE OF SUCH TERMINATION UPON A CHANGE IN CONTROL, ON THE DATES SPECIFIED IN
SECTION 3.1, AND THE EMPLOYEE SHALL ALSO BE PAID AN AMOUNT EQUAL TO THE AVERAGE
ANNUAL BONUS EARNED BY THE EMPLOYEE AS AN EMPLOYEE OF AVOCENT CORPORATION AND
ITS AFFILIATES AND PREDECESSORS IN THE TWO (2) YEARS IMMEDIATELY PRECEDING THE
DATE OF TERMINATION.  NOTWITHSTANDING ANYTHING IN THIS SECTION 4.1 TO THE
CONTRARY, THE EMPLOYEE MAY IN THE EMPLOYEE’S SOLE DISCRETION, BY DELIVERY OF A
NOTICE TO THE EMPLOYER WITHIN THIRTY (30) DAYS FOLLOWING A TERMINATION UPON A
CHANGE IN CONTROL, ELECT TO RECEIVE FROM THE EMPLOYER A LUMP SUM SEVERANCE
PAYMENT BY BANK CASHIER’S CHECK EQUAL TO THE PRESENT VALUE OF THE FLOW OF CASH
PAYMENTS THAT WOULD OTHERWISE BE PAID TO THE EMPLOYEE PURSUANT TO THIS
SECTION 4.1.  SUCH PRESENT VALUE SHALL BE DETERMINED AS OF THE DATE OF DELIVERY
OF THE NOTICE OF ELECTION BY THE EMPLOYEE AND SHALL BE BASED ON A DISCOUNT RATE
EQUAL TO THE INTEREST RATE OF 90-DAY U.S. TREASURY BILLS, AS REPORTED IN THE
WALL STREET JOURNAL (OR SIMILAR PUBLICATION), ON THE DATE OF DELIVERY OF THE
ELECTION NOTICE.  IF THE EMPLOYEE ELECTS TO RECEIVE A LUMP SUM SEVERANCE
PAYMENT, AVOCENT CORPORATION SHALL CAUSE THE EMPLOYER TO MAKE SUCH PAYMENT TO
THE EMPLOYEE WITHIN TEN (10) DAYS FOLLOWING THE DATE ON WHICH THE EMPLOYEE
NOTIFIES THE EMPLOYER OF THE EMPLOYEE’S ELECTION.  THE EMPLOYEE SHALL ALSO BE
ENTITLED TO HAVE THE VESTING OF ANY AWARDS GRANTED TO THE EMPLOYEE UNDER ANY
AVOCENT STOCK OPTION, RESTRICTED STOCK, PERFORMANCE SHARE, OR OTHER EQUITY PLANS
DEEMED AND TREATED AS FULLY EARNED AND ACCELERATED.  THE EMPLOYEE SHALL BE
PROVIDED WITH MEDICAL PLAN BENEFITS UNDER ANY HEALTH PLANS OF AVOCENT OR
EMPLOYER IN WHICH THE EMPLOYEE IS A PARTICIPANT TO THE FULL EXTENT OF THE
EMPLOYEE’S RIGHTS UNDER SUCH PLANS FOR A PERIOD OF TWELVE (12) MONTHS FROM THE
DATE OF SUCH TERMINATION UPON A CHANGE IN CONTROL (EVEN IF EMPLOYEE ELECTS TO
RECEIVE A LUMP SUM SEVERANCE PAYMENT).


4.2           SEVERANCE COMPENSATION IN THE EVENT OF A TERMINATION OTHER THAN
FOR CAUSE.  IN THE EVENT OF A TERMINATION OTHER THAN FOR CAUSE, THE EMPLOYEE
SHALL BE PAID AS SEVERANCE COMPENSATION HIS BASE SALARY (AT THE RATE PAYABLE AT
THE TIME OF SUCH TERMINATION) FOR A PERIOD OF TWELVE (12) MONTHS FROM THE DATE
OF SUCH TERMINATION, ON THE DATES SPECIFIED IN SECTION 3.1, AND EMPLOYEE SHALL
ALSO BE PAID AN AMOUNT EQUAL TO THE AVERAGE ANNUAL BONUS EARNED BY THE EMPLOYEE
AS AN EMPLOYEE OF AVOCENT CORPORATION AND ITS AFFILIATES AND PREDECESSORS IN THE
TWO (2) YEARS IMMEDIATELY PRECEDING THE DATE OF TERMINATION. NOTWITHSTANDING
ANYTHING IN THIS SECTION 4.2 TO THE CONTRARY, THE EMPLOYEE MAY IN THE EMPLOYEE’S
SOLE DISCRETION, BY

6


--------------------------------------------------------------------------------


delivery of a notice to the Employer within thirty (30) days following a
Termination Other Than for Cause, elect to receive from the Employer a lump sum
severance payment by bank cashier’s check equal to the present value of the flow
of cash payments that would otherwise be paid to the Employee pursuant to this
Section 4.2.  Such present value shall be determined as of the date of delivery
of the notice of election by the Employee and shall be based on a discount rate
equal to the interest rate on 90-day U.S. Treasury bills, as reported in The
Wall Street Journal (or similar publication), on the date of delivery of the
election notice.  If the Employee elects to receive a lump sum severance
payment, Avocent Corporation shall cause the Employer to make such payment to
the Employee within ten (10) days following the date on which the Employee
notifies the Employer of the Employee’s election.  The Employee shall also be
entitled to have the vesting of any awards granted to the Employee under any
Avocent stock option, restricted stock, performance share, or other equity plans
deemed and treated as fully earned and accelerated. The Employee shall be
provided with medical plan benefits under any health plans of Avocent or
Employer in which the Employee is a participant to the full extent of the
Employee’s rights under such plans for a period of twelve (12) months from the
date of such Termination Other Than for Cause (even if Employee elects to
receive a lump sum severance payment).


                                4.3           NO SEVERANCE COMPENSATION UNDER
OTHER TERMINATION.  In the event of a Voluntary Termination, Termination For
Cause, termination by reason of the Employee’s disability pursuant to Section
2.5, termination by reason of the Employee’s death pursuant to Section 2.6, the
Employee or his estate shall not be paid any severance compensation.

4.4           SECTION 409A COMPLIANCE.  Notwithstanding anything to the contrary
in this Agreement, any cash severance payments otherwise due to Employee
pursuant to Section 4 or otherwise on or within the six-month period following
Employee’s termination will accrue during such six-month period and will become
payable in a lump sum payment on the date six (6) months and one (1) day
following the date of Employee’s termination, provided, that such cash severance
payments will be paid earlier, at the times and on the terms set forth in the
applicable provisions of Section 4, if Employer reasonably determines that the
imposition of additional tax under Section 409A of the Internal Revenue Code of
1986, as amended, will not apply to an earlier payment of such cash severance
payments.  In addition, this Agreement will be deemed amended in Employer’s
reasonable discretion to the extent necessary to avoid imposition of any
additional tax or income recognition prior to actual payment to Employee under
Code Section 409A and any temporary, proposed or final Treasury Regulations and
guidance promulgated thereunder and the parties agree to cooperate with each
other and to take reasonably necessary steps in this regard so as not to reduce
the benefits provided to Employee under this Agreement.  Employer agrees to
notify Employee of any such proposed amendments prior to implementing any such
amendment.


5.             NON-COMPETITION OBLIGATIONS.  UNLESS WAIVED OR REDUCED BY THE
EMPLOYER OR AVOCENT, DURING THE TERM OF THIS AGREEMENT AND FOR A PERIOD OF
TWELVE (12) MONTHS THEREAFTER, THE EMPLOYEE WILL NOT, WITHOUT THE EMPLOYER’S AND
AVOCENT CORPORATION’S PRIOR WRITTEN CONSENT, DIRECTLY OR INDIRECTLY:


(A)           EITHER ALONE OR AS A PARTNER, JOINT VENTURER, OFFICER, DIRECTOR,
EMPLOYEE, CONSULTANT, AGENT, INDEPENDENT CONTRACTOR OR STOCKHOLDER OF ANY
COMPANY OR BUSINESS, ENGAGE IN ANY BUSINESS ACTIVITY WORLD WIDE WHICH IS
SUBSTANTIALLY SIMILAR TO OR IN DIRECT COMPETITION WITH ANY OF THE BUSINESS
ACTIVITIES OF OR SERVICES PROVIDED BY EMPLOYER OR AVOCENT AT SUCH TIME. 
NOTWITHSTANDING THE FOREGOING, THE OWNERSHIP BY THE EMPLOYEE OF NOT MORE THAN
FIVE PERCENT (5%)

7


--------------------------------------------------------------------------------


of the shares of stock of any corporation having a class of equity securities
actively traded on a national securities exchange or on The Nasdaq Stock Market
shall not be deemed, in and of itself, to violate the prohibitions of this
Section 5; or


(B)           SOLICIT, IN ANY WAY ENCOURAGE, TAKE AWAY, OR ENGAGE IN BUSINESS
WITH CUSTOMERS OF EMPLOYER OR AVOCENT (OR ANY CURRENT OR FUTURE PARENT,
AFFILIATE, OR SUBSIDIARY OF ANY OF THEM) FOR HIS OWN BENEFIT IN A MANNER
COMPETITIVE WITH THE BUSINESS OF EMPLOYER OR AVOCENT OR FOR THE BENEFIT OF ANY
PERSON COMPETING WITH THE BUSINESS OF EMPLOYER OR AVOCENT WORLDWIDE; OR


(C)           SOLICIT, IN ANY WAY ENCOURAGE, TAKE AWAY, OR EMPLOY PRESENT OR
FUTURE EMPLOYEES OR PRESENT OR FUTURE CONSULTANTS OF EMPLOYER OR AVOCENT (OR
EMPLOYEES OR CONSULTANTS OF ANY CURRENT OR FUTURE PARENT, AFFILIATE OR
SUBSIDIARY OF ANY OF THEM) FOR HIS OWN BENEFIT OR FOR THE BENEFIT OF ANY OTHER
PERSON.


6.             MISCELLANEOUS.


6.1           PAYMENT OBLIGATIONS.  IF LITIGATION AFTER A CHANGE IN CONTROL
SHALL BE BROUGHT TO ENFORCE OR INTERPRET ANY PROVISION CONTAINED HEREIN, THE
EMPLOYER AND AVOCENT CORPORATION, TO THE EXTENT PERMITTED BY APPLICABLE LAW AND
THE EMPLOYER’S AND AVOCENT CORPORATION’S ARTICLES OF INCORPORATION AND BYLAWS,
EACH HEREBY INDEMNIFIES THE EMPLOYEE FOR THE EMPLOYEE’S REASONABLE ATTORNEYS’
FEES AND DISBURSEMENTS INCURRED IN SUCH LITIGATION.


6.2           GUARANTEE.  AVOCENT CORPORATION HEREBY UNCONDITIONAL AND
IRREVOCABLE GUARANTEES ALL PAYMENT OBLIGATIONS OF THE EMPLOYER UNDER THIS
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE EMPLOYER’S OBLIGATIONS UNDER
SECTIONS 2, 3, 4, AND 6 HEREOF.


6.3           WITHHOLDINGS.  ALL COMPENSATION AND BENEFITS TO THE EMPLOYEE
HEREUNDER SHALL BE REDUCED BY ALL FEDERAL, STATE, LOCAL, AND OTHER WITHHOLDINGS
AND SIMILAR TAXES AND PAYMENTS REQUIRED BY APPLICABLE LAW.


6.4           WAIVER.  THE WAIVER OF THE BREACH OF ANY PROVISION OF THIS
AGREEMENT SHALL NOT OPERATE OR BE CONSTRUED AS A WAIVER OF ANY SUBSEQUENT BREACH
OF THE SAME OR OTHER PROVISION HEREOF.


6.5           ENTIRE AGREEMENT; MODIFICATIONS.  EXCEPT AS OTHERWISE PROVIDED
HEREIN, THIS AGREEMENT REPRESENTS THE ENTIRE UNDERSTANDING AMONG THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND THIS AGREEMENT SUPERSEDES ANY AND
ALL PRIOR UNDERSTANDINGS, AGREEMENTS, PLANS AND NEGOTIATIONS, WHETHER WRITTEN OR
ORAL WITH RESPECT TO THE SUBJECT MATTER HEREOF (INCLUDING THE 2005 EMPLOYMENT
AGREEMENT),AND ANY UNDERSTANDINGS, AGREEMENTS (INCLUDING THE 2005 EMPLOYMENT
AGREEMENT) OR OBLIGATIONS RESPECTING ANY PAST OR FUTURE COMPENSATION, BONUSES,
REIMBURSEMENTS OR OTHER PAYMENTS TO THE EMPLOYEE FROM THE EMPLOYER OR AVOCENT
CORPORATION.  ALL MODIFICATIONS TO THE AGREEMENT MUST BE IN WRITING AND SIGNED
BY THE PARTY AGAINST WHOM ENFORCEMENT OF SUCH MODIFICATION IS SOUGHT.


6.6           NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS UNDER THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE GIVEN BY HAND DELIVERY OR FIRST CLASS
MAIL, CERTIFIED OR REGISTERED WITH RETURN RECEIPT REQUESTED, AND SHALL BE DEEMED
TO HAVE BEEN DULY GIVEN UPON HAND DELIVERY TO AN OFFICER OF THE EMPLOYER OR THE
EMPLOYEE, AS THE CASE MAY BE, OR UPON THREE (3) DAYS AFTER MAILING TO THE
RESPECTIVE PERSONS NAMED BELOW:

8


--------------------------------------------------------------------------------



 

If to the Employer/Avocent:                                           Avocent
Corporation
4991 Corporate Drive
Huntsville, AL 35805
Attn:  President
Copy to:  General Counsel

If to the
Employee:                                                                                           
Edward H. Blankenship

                                                                                                                                                                                               
___________________                   
___________________

Any party may change such party’s address for notices by notice duly given
pursuant to this Section 6.6.


6.7           HEADINGS.  THE SECTION HEADINGS HEREIN ARE INTENDED FOR REFERENCE
AND SHALL NOT BY THEMSELVES DETERMINE THE CONSTRUCTION OR INTERPRETATION OF THIS
AGREEMENT.


6.8           GOVERNING LAW; VENUE.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ALABAMA.  THE EMPLOYEE,
THE EMPLOYER, AND AVOCENT CORPORATION EACH HEREBY EXPRESSLY CONSENTS TO THE
EXCLUSIVE VENUE OF THE STATE AND FEDERAL COURTS LOCATED IN HUNTSVILLE, ALABAMA,
FOR ANY LAWSUIT ARISING FROM OR RELATING TO THIS AGREEMENT.


6.9           ARBITRATION.  ANY CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR BREACH THEREOF, SHALL BE SETTLED BY ARBITRATION IN
HUNTSVILLE, ALABAMA, IN ACCORDANCE WITH THE RULES OF THE AMERICAN ARBITRATION
ASSOCIATION, AND JUDGMENT UPON ANY PROPER AWARD RENDERED BY THE ARBITRATORS MAY
BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.  THERE SHALL BE THREE (3)
ARBITRATORS, ONE (1) TO BE CHOSEN DIRECTLY BY EACH PARTY AT WILL, AND THE THIRD
ARBITRATOR TO BE SELECTED BY THE TWO (2) ARBITRATORS SO CHOSEN.  TO THE EXTENT
PERMITTED BY THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION, THE SELECTED
ARBITRATORS MAY GRANT EQUITABLE RELIEF.  EACH PARTY SHALL PAY THE FEES OF THE
ARBITRATOR SELECTED BY HIM AND OF HIS OWN ATTORNEYS, AND THE EXPENSES OF HIS
WITNESSES AND ALL OTHER EXPENSES CONNECTED WITH THE PRESENTATION OF HIS CASE. 
THE COST OF THE ARBITRATION INCLUDING THE COST OF THE RECORD OR TRANSCRIPTS
THEREOF, IF ANY, ADMINISTRATIVE FEES, AND ALL OTHER FEES AND COSTS SHALL BE
BORNE EQUALLY BY THE PARTIES.


6.10         SEVERABILITY.  IF A COURT OR OTHER BODY OF COMPETENT JURISDICTION
DETERMINES THAT ANY PROVISION OF THIS AGREEMENT IS EXCESSIVE IN SCOPE OR
OTHERWISE INVALID OR UNENFORCEABLE, SUCH PROVISION SHALL BE ADJUSTED RATHER THAN
VOIDED, IF POSSIBLE, AND ALL OTHER PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED
VALID AND ENFORCEABLE TO THE EXTENT POSSIBLE.


6.11         SURVIVAL OF EMPLOYER’S OBLIGATIONS.  THE EMPLOYER’S AND AVOCENT
CORPORATION’S OBLIGATIONS HEREUNDER SHALL NOT BE TERMINATED BY REASON OF ANY
LIQUIDATION, DISSOLUTION, BANKRUPTCY, CESSATION OF BUSINESS, OR SIMILAR EVENT
RELATING TO THE EMPLOYER OR AVOCENT CORPORATION.  THIS AGREEMENT SHALL NOT BE
TERMINATED BY ANY MERGER OR CONSOLIDATION OR OTHER REORGANIZATION OF THE
EMPLOYER OR AVOCENT CORPORATION.  IN THE EVENT ANY SUCH MERGER, CONSOLIDATION OR
REORGANIZATION SHALL BE ACCOMPLISHED BY TRANSFER OF STOCK OR BY TRANSFER OF
ASSETS OR OTHERWISE, THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE SURVIVING OR RESULTING CORPORATION OR PERSON.  THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE EXECUTORS,
ADMINISTRATORS, HEIRS, SUCCESSORS AND ASSIGNS OF THE PARTIES; PROVIDED, HOWEVER,
THAT EXCEPT AS HEREIN EXPRESSLY PROVIDED, THIS AGREEMENT SHALL NOT BE ASSIGNABLE
EITHER BY

9


--------------------------------------------------------------------------------


the Employer (except to an affiliate of the Employer (including Avocent
Corporation) in which event the Employer shall remain liable if the affiliate
fails to meet any obligations to make payments or provide benefits or otherwise)
or by the Employee.


6.12         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.


6.13         INDEMNIFICATION.  IN ADDITION TO ANY RIGHTS TO INDEMNIFICATION TO
WHICH THE EMPLOYEE IS ENTITLED TO UNDER THE EMPLOYER’S OR AVOCENT CORPORATION’S
ARTICLES OF INCORPORATION AND BYLAWS, THE EMPLOYER AND AVOCENT CORPORATION SHALL
INDEMNIFY THE EMPLOYEE AT ALL TIMES DURING AND AFTER THE TERM OF THIS AGREEMENT
TO THE MAXIMUM EXTENT PERMITTED UNDER THE CORPORATION LAWS OF THE STATE OF
DELAWARE AND ANY OTHER APPLICABLE STATE LAW, AND SHALL PAY THE EMPLOYEE’S
EXPENSES IN DEFENDING ANY CIVIL OR CRIMINAL ACTION, SUIT, OR PROCEEDING IN
ADVANCE OF THE FINAL DISPOSITION OF SUCH ACTION, SUIT, OR PROCEEDING, TO THE
MAXIMUM EXTENT PERMITTED UNDER SUCH APPLICABLE STATE LAWS.


6.14         INDEMNIFICATION FOR SECTION 4999 EXCISE TAXES.  IN THE EVENT THAT
IT SHALL BE DETERMINED THAT ANY PAYMENT OR OTHER BENEFIT PAID BY THE EMPLOYER OR
AVOCENT CORPORATION TO OR FOR THE BENEFIT OF THE EMPLOYEE UNDER THIS AGREEMENT
OR OTHERWISE, BUT DETERMINED WITHOUT REGARD TO ANY ADDITIONAL PAYMENTS REQUIRED
UNDER THIS AGREEMENT (THE “PAYMENTS”) WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED
BY SECTION 4999 OF THE INTERNAL REVENUE CODE (THE “EXCISE TAX”), THEN THE
EMPLOYER AND AVOCENT CORPORATION SHALL INDEMNIFY THE EMPLOYEE FOR SUCH EXCISE
TAX IN ACCORDANCE WITH THE FOLLOWING:


(A)   THE EMPLOYEE SHALL BE ENTITLED TO RECEIVE AN ADDITIONAL PAYMENT FROM THE
EMPLOYER AND/OR AVOCENT CORPORATION EQUAL TO (I) ONE HUNDRED PERCENT (100%) OF
ANY EXCISE TAX ACTUALLY PAID OR PAYABLE BY THE EMPLOYEE IN CONNECTION WITH THE
PAYMENTS, PLUS (II) AN ADDITIONAL PAYMENT IN SUCH AMOUNT THAT AFTER ALL TAXES,
INTEREST AND PENALTIES INCURRED IN CONNECTION WITH ALL PAYMENTS UNDER THIS
SECTION 2(A), THE EMPLOYEE RETAINS AN AMOUNT EQUAL TO ONE HUNDRED PERCENT (100%)
OF THE EXCISE TAX.


(B)   ALL DETERMINATIONS REQUIRED TO BE MADE UNDER THIS SECTION SHALL BE MADE BY
THE AVOCENT CORPORATION’S PRIMARY INDEPENDENT PUBLIC ACCOUNTING FIRM, OR ANY
OTHER NATIONALLY RECOGNIZED ACCOUNTING FIRM REASONABLY ACCEPTABLE TO AVOCENT
CORPORATION AND THE EMPLOYEE (THE “ACCOUNTING FIRM”).  AVOCENT CORPORATION SHALL
CAUSE THE ACCOUNTING FIRM TO PROVIDE DETAILED SUPPORTING CALCULATIONS OF ITS
DETERMINATIONS TO THE EMPLOYER AND THE EMPLOYEE.  ALL FEES AND EXPENSES OF THE
ACCOUNTING FIRM SHALL BE BORNE SOLELY BY THE EMPLOYER.  FOR PURPOSES OF MAKING
THE CALCULATIONS REQUIRED BY THIS SECTION, THE ACCOUNTING FIRM MAY MAKE
REASONABLE ASSUMPTIONS AND APPROXIMATIONS CONCERNING APPLICABLE TAXES AND MAY
RELY ON REASONABLE, GOOD FAITH INTERPRETATIONS CONCERNING THE APPLICATION OF
SECTIONS 280G AND 4999 OF THE INTERNAL REVENUE CODE, PROVIDED THE ACCOUNTING
FIRM’S DETERMINATIONS MUST BE MADE WITH SUBSTANTIAL AUTHORITY (WITHIN THE
MEANING OF SECTION 6662 OF THE INTERNAL REVENUE CODE). THE PAYMENTS TO WHICH THE
EMPLOYEE IS ENTITLED PURSUANT TO THIS SECTION SHALL BE PAID BY THE EMPLOYER
AND/OR AVOCENT CORPORATION TO THE EMPLOYEE IN CASH AND IN FULL NOT LATER THAN
THIRTY (30) CALENDAR DAYS FOLLOWING THE DATE THE EMPLOYEE BECOMES SUBJECT TO THE
EXCISE TAX.

10


--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

 

 

 

AVOCENT HUNTSVILLE CORP.

 

 

 

By:

/s/ John R.Cooper

 

 

 

 

Its:

Chairman

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AVOCENT CORPORATION:

 

 

 

By:

/s/ John R.Cooper

 

 

 

 

Its:

Chairman

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EMPLOYEE:

 

 



 

/s/ Edward H. Blankenship

 

 

 

 

Edward H. Blankenship

 

 

 

 

 

 

 

11


--------------------------------------------------------------------------------